Citation Nr: 1500170	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-28 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus, type II, and associated disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In his October 2012 substantive appeal, the Veteran requested that he be scheduled for a hearing before a Member of the Board at his local RO.  The requested hearing was scheduled for December 2013, but he failed to report and has neither offered good cause nor requested a new hearing.  Therefore, the hearing request is deemed to have been withdrawn.

In January 2014, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for sleep apnea, which he contends was incurred secondary to service-connected diabetes mellitus type II, an ischemic stroke, and other associated disabilities.  In January 2014, the Board remanded this claim so that an opinion could be obtained, following review of the claims file and interview and examination of the Veteran, concerning whether such an etiological relationship existed.  

The resulting March 2014 VA examination report found, in pertinent part, that the Veteran's sleep apnea was less likely than not proximately due to, the result of, or aggravated by the Veteran's service-connected condition.  The examiner also opined, however, that "the sedating meds that he's taking for his non-SC conditions (mood disorder) may be making his sleep apnea worse, like risperidone and trazodone."  

The issues of entitlement to service connection for a mood disorder and dementia, both claimed as residual or secondary to a service-connected stroke, have been raised by the record in a September 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Given the March 2014 VA examiner's opinion, the claim of entitlement to service connection for sleep apnea may be inextricably intertwined with the claim of entitlement to service connection for a mood disorder, as resolution of the mood disorder claim may impact adjudication of the sleep apnea claim.  The Board must therefore defer consideration on the sleep apnea issue until such time as the necessary development is completed.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Board notes that the VA examiner's opinion asserting there "may" be a relationship between the Veteran's sleep apnea and the medications he is taking for his mood disorder is too speculative to warrant a grant of service connection if VA were to determine that the Veteran has a mood disorder that it etiologically related to a service-connected disability.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of 'may' also implies 'may or may not' and is too speculative to establish a medical nexus).  On remand, an addendum opinion may be necessary from the VA examiner who provided the March 2014 opinion, or from another qualified examiner, on whether there is at least as likely as not a relationship between the Veteran's mood disorder medications and his sleep apnea.

Accordingly, the case is REMANDED for the following action:

1.  Following the completion of all appropriate notification and evidentiary development procedures with respect to the claims of entitlement to service connection for a mood disorder and dementia, claimed as secondary to the Veteran's service-connected diabetes mellitus, ischemic stroke, and associated residuals, adjudicate those claims.

2.  Should service connection be granted for either of the above claimed disabilities, return the claims file to the examiner who authored the March 2014 examination report as ask him to opine on whether it is at least as likely as not (a 50 percent or greater probability) that the medications the Veteran is taking for his mood disorder have aggravated his sleep apnea.

The examiner should note that aggravation is defined for these purposes as a chronic worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.

If the March 2014 examiner is unavailable, please send the claims file to another qualified examiner to render the above opinion.  

A complete rationale for any opinions that are expressed must be stated.

3.  After any necessary development and/or adjudication has been completed, again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







